DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4, 17, and 19-20 are allowed.

Claim Objections
Claims 2-3, 5-12, 18 are objected to because of the following informalities:  
Claims 2 and 8 contain a misspelled word (“batter”) on line 6.  Claims 3 and 9 inherit this objection. 
Claim 5 contains a misspelled word (“devie”) on line 10.  Claims 6 and 18 inherit this objection.  Claim 11 has the same misspelling on line 23.  Claim 12 inherits this objection. 
Claim 7 recites “a second response message response to…” on line 21, which appears to be a typo for “a second response message responsive to…”.  Claims 8-10 inherit this objection. 


Examiner’s Note
There is no prior art rejection for claims 2-3 and 7-10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor et al. (U.S. Patent No. 7596373, hereinafter “McGregor”) in view of Dahlman et al. (U.S. Patent No. 10469353, hereinafter “Dahlman”).

Claims 5 and 11: 
McGregor discloses a service managing device configured to determine an overall QoS for a group of mobile devices comprising a first mobile device and a second mobile device, the service managing device comprising a processing unit and a memory (Column 7, Lines 35-38; MQoS-S 150 resides at a backend MQoS server 160), wherein the service managing device is configured to:
acquire a first QoS measure for the first mobile device (Column 8, Lines 20-22; MQoS system 105 monitors and processes a plurality of performance aspects of MQoS for mobile device 110 where MQoS metrics include round trip delay and packet loss as disclosed in col. 8, ln. 36 and 38);
acquire first availability information for the first mobile device (Column 8, Lines 20-22; MQoS system 105 monitors and processes a plurality of performance aspects of MQoS for mobile device 110 where MQoS metrics include terminal memory usage as disclosed in col. 8, ln. 53);
acquire a second QoS measure for the second mobile device (Column 17, Lines 27-28; MQoS-S 150 collects test result messages from one or more mobile device 110 (as collected for a first mobile device discussed above));
acquire second availability information for the second mobile device (Column 17, Lines 27-28; MQoS-S 150 collects test result messages from one or more mobile device 110 (as collected for a first mobile device discussed above)); and


McGregor does not appear to disclose that the device is an IoT device. 

Dahlman discloses user equipment may refer to a sensor device equipped with radio communication capabilities (Column 4, Lines 36-50; Dahlman’s sensor device corresponds to the claimed “IoT device” as discussed in Applicant’s Background). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify McGregor’s mobile device with Dahlman’s IoT device in order to support machine-to-machine (M2M) communication (Dahlman, Column 1, Lines 16-20).  McGregor further discloses that the devices of his invention (which he describes as cell phone type mobile devices) may be otherwise applied to any mobile or even wireline based devices which covers IoT devices.  It is noted that modifying McGregor’s service 

The method of claim 5 is implemented by the device of claim 11 and is therefore rejected with the same rationale.

Claims 6 and 12: 
McGregor in view of Dahlman discloses the method as recited in claim 5 and the device as recited in claim 11.

McGregor does not appear to disclose when determining the overall QoS: 
predict a future overall QoS from a set of determined overall QoS values.

Dahlman discloses estimating a level of connectivity for an M2M device based on time dynamics of the quality of its connections (Column 10, Lines 56-58). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify McGregor’s determining of the overall QoS, by predicting or estimating a future overall QoS, as taught by Dahlman, in order to be able to take proactive actions in response to said future overall QoS.

Claim 18:
McGregor in view of Dahlman discloses a computer program product which is a storage medium having instructions stored thereon which can be used to control, or cause, a . 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 08/23/2021, with respect to claim 1 have been fully considered and are persuasive.  The same applies to the argument regarding claim 7 on page 11.  The rejection of claims 1 and 7 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 5 and 11 and their respective dependent claims on pages 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 10742744 (Mahalank et al.) – A method for monitoring LWM2M IoT device state where a SCEF maintains a database of identifiers of IoT devices that utilize LWM2M protocols.  The examiner notes that this reference is not prior art, but makes it part of the record as it is pertinent to the subject matter of this application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/NAM T TRAN/Primary Examiner, Art Unit 2452